     Case 1:20-cv-00840-DAD-SAB Document 14 Filed 09/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SANRDO S. PEREZ,                                 No. 1:20-cv-00840-DAD-SAB (PC)
12                       Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DISMISSING
14   A. SMITH, et al.,                                CERTAIN CLAIMS
15                       Defendants.                  (Doc. No. 13)
16

17

18          Plaintiff Sandro S. Perez is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 22, 2020, the assigned magistrate judge screened plaintiff’s complaint and found

22   that plaintiff had stated a cognizable claim against defendants A. Smith, D. Schuller, G.

23   Nwachukwu, J. Burell, V. Giannandrea, J. Trujillo-Villa, J. Szalai, J. Alvarez, and an unidentified

24   designated custody supervisor at Avenal State Prison (ASP) for deliberate indifference to

25   plaintiff’s safety in violation of the Eighth Amendment of the U.S. Constitution, but that he failed

26   to state any other cognizable claims against the named defendants. (Doc. No. 10.) Plaintiff was

27   granted leave to file an amended complaint or notify the court of his willingness to proceed only

28   on the claim found to be cognizable in the screening order within thirty (30) days after service of
                                                      1
     Case 1:20-cv-00840-DAD-SAB Document 14 Filed 09/29/20 Page 2 of 3

 1   the screening order. (Id. at 7–8.) On July 31, 2020, plaintiff notified the court that he was willing

 2   to proceed only on the claim identified by the magistrate judge in the screening order as

 3   cognizable. (Doc. No. 11.)

 4           Consequently, on August 6, 2020, the assigned magistrate judge issued findings and

 5   recommendations recommending that this action proceed on plaintiff’s claim against defendants

 6   A. Smith, D. Schuller, G. Nwachukwu, J. Burell, V. Giannandrea, J. Trujillo-Villa, J. Szalai, J.

 7   Alvarez, and an unidentified ASP designated custody supervisor for deliberate indifference to

 8   plaintiff’s safety in violation of the Eighth Amendment of the U.S. Constitution. (Doc. No. 13.)

 9   The findings and recommendations also recommended that all of the other claims brought by

10   plaintiff in his complaint be dismissed due to plaintiff’s failure to state a cognizable claim on

11   those claims. (Id. at 2.) Those findings and recommendations were served on plaintiff and

12   contained notice that any objections thereto were to be filed within fourteen (14) days after

13   service. (Id.) No objections have been filed and the time in which to do so has now passed.

14           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

15   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

16   findings and recommendations are supported by the record and proper analysis.

17           Accordingly,

18           1.     The findings and recommendations issued on August 6, 2020 (Doc. No. 13) are

19                  adopted in full;

20           2.     This action shall proceed on plaintiff’s claim against defendants A. Smith, D.
21                  Schuller, G. Nwachukwu, J. Burell, V. Giannandrea, J. Trujillo-Villa, J. Szalai, J.

22                  Alvarez, and an unidentified ASP designated custody supervisor for deliberate

23                  indifference to plaintiff’s safety in violation of the Eighth Amendment of the U.S.

24                  Constitution;

25   /////

26   /////
27   /////

28   /////
                                                       2
     Case 1:20-cv-00840-DAD-SAB Document 14 Filed 09/29/20 Page 3 of 3

 1        3.    All other claims are dismissed; and

 2        4.    This action is referred back to the assigned magistrate judge for further

 3              proceedings consistent with this order.

 4   IT IS SO ORDERED.
 5
       Dated:   September 29, 2020
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
